th»-\

UI

10
11
12
13
14
15
16

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 1 og? Page|D 31

AT THE UNITED STATES DISTRICT COURT FOR THE W]§§E 1211

thacy Arnold, Bill Arnold

lVS.

` 1.2.

§ 1.3.

§ 1.4.

City of Ctump, Larry Wilbanl<s

l(in his Official and Individual Capacity),
mm Keiiy <in his official and individual
Capacity), Glen Spencer (in his Official and
Individual Capacity), Randall Warren

1.1.

1.5.

  
   

%/g

DisTRICT oF TENNESSEE "g_masd:~

Plaintiffs

]uty NOT tequested:

"Deuterono)ny 25:1: If there he a con-
troversy between men, and they come
unto judgment, that the judges may
judge them; then they shall justify the
righteous, and condemn the wicked. "

 

Defendants

PLAINTIFF'S FIRST AMENDED COMPLAINT

1. PARTIES

Plaintiff, Bill Arnold (hereinafter referred to as “Bill”), a citizen of the Kingdom of
thh, sojourning at 1400 Hattis Road Adamsville, Tennessee.

Plaintiff, Tracy Arnold (hereinafter referred to as “Tracy”), a citizen of the Kingdom
of yhvvh, sojoutning at 1400 Hatris Road Adamsville, Tennessee.

Defendant, City of Crump (hereinafter referred to as “the City”), a Municipal Cor-
poration of the State of Tennessee, may be served by delivering a copy of the sum~
mons and the complaint to the chief executive officer and final policy maker, Ricl<y
Tuberville, at 3020 US HighWay 64 Crump, Tennessee 38327.

Defendant, Glen Spencer (hereinafter referred to as “Spencer”), former City of
Crump Mayot, at all times relevant to this suit Was employed by the City as the
Mayor, and a citizen of the State of Tennessee, may be served by delivering a copy
of the summons and the complaint at 3020 US Highway 64 Ctump, Tennessee
38327.

Defendant, Tim Kelly (hereinafter referred to as “Kelly”), Crump Chief of Police, at

all times relevant to this suit Was employed by the City as the Chief of Police, and

1of27

10
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 2 of 27 Page|D 32

 

1.7.

§2.1.

j 2.2.

l 2.4.

1.6.

citizen of the State of Tennessee, may be served by delivering a copy of the surn-
mons and the complaint to the Crump Police Department, at 3020 US Highway 64
Crurnp, Tennessee 38327.

Defendant, Larry Wilbanks (hereinafter referred to as “Wilbanl<s”), former Crutnp
Policeman, at all time relevant to this suit Was employed by the City as a policeman,
and a citizen of the State of Tennessee, may be served With process at 300 Industrial
Park Dr Selmer, Tennessee 38375.

Defendant, Randall Warren (hereinafter referred to as “Watren”), an individual, at
all times relevant to this suit is the owner of Warren’s Towing, and a citizen of the
State of Tennessee, may be served With process at 2305 US Highway 64 Adamsville,
Tennessee 38310.

2. ]URISDICTION AND VENUE
This action is brought pursuant to 42 U.S.C § 1983, 1985(3) and 1986, the Fitst,

Fourth, Fifth, Thirteenth, and the Fourteenth Arnendments to the United States
Constitution.

jurisdiction is founded upon 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) and (4)
in that this is an action to redress the deprivation, under color of law, of the rights
secured by the Constitution of the United States, and by federal laW. “The district
courts shall have original jurisdiction of all civil actions arising under the Constitu-

tion, laWs, or treaties of the United States.”

.In connection With the acts, practices and Violations alleged below, the City,

Spencer, Kelly, Wilbanl<s, and Warren (hereinafter referred to as “Defendants”),
have each, either directly or indirectly violated clearly established constitutionally
secured rights, as Well as statutory and common law duties owed to each Plaintiff.

Venue is proper in this Court under 28 U.S.C § 1391(b)(1)(2) because the Defen-

20f27

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 3 of 27 Page|D 33

1 dants reside in this judicial district, plus the events occurred and property was taken

2 within this district.

3 2.5. The unlawful acts and practices alleged herein occurred within the interior boarders

4 l the City of Crump, County of Hardin, Tennessee, which is within this judicial dis-

5 ` trict.

6 3. INTRODUCTION

7 3.1. From ]une 2017 and continuing to this day, the Defendants caused Bill and Tracy

8 (hereinafter referred to as “Plaintiffs”) to be deprived of the Atnold’s family van, a

9 White 1999 Dodge van (hereinafter referred to as “the van”) without due process
10 l of law and under color of law. As a result of the Defendants actions, Plaintiffs have
11 been deprived of their property for over one year which resulted in multiple other
12 damages listed below. In spite of the fact that it Was made clear to the Defendants
13 that all charges against Tracy were dismissed With costs taxed to the state, the De-
14 fendants continued to refuse to release the property.

15 l 3.2. From ]une 2017 continuing to this day, the City through its final policy maker,

16 Spencer, ratified defendants Kelly, Wilbanks and Warren’s actions by refusing to act
17 to have Plaintiff’s property returned, and further conditioning possing the van by
18 attempting to coerce Plaintiffs to apply for a privilege and pay a privilege tax on
19 their property as the only means to have the van returned.

20 § 3.3. From June 2017 continuing to this day, the Defendants have continued to deprive

21 l the Plaintiffs of property without due process of law, without probable cause, with-
22 j out warrant, without lawful basis and without informing the Plaintiffs of the lawful
23 bases for the taking and how to challenge the taking of their property.

24 3.4. From ]une 2017 continuing to this day in spite of FOIA requests, Defendants have

25 1 not provided the Plaintiff any authorization to tow their van such as a tow in form,

30f27

LUON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 4 of 27 Page|D 34

l seizure form, lawful hearing notice or any other documentation regarding the tak-
ing of the property. The only response to the FOIA requests submitted by Plaintiffs
to the City are copies of the tickets and the dismissal of all charges with costs taxed
to the state.

3.5. From July 2017 and continuing to this day, the Defendants knew that there Was no

lawful hearing and that all charges had been dismissed.

4. FACTS COMMON TO ALL COUNTS
4.1. SToPPED AND SEIZED

i 4.1.1. On May 29, 2017, Tracy was traveling to the Savannah Tennessee Park in the van
l with 5 daughters and 1 niece.

4.1.2. Tracy was exercising her right to be free from involuntary servitude.
4.1.3. Tracy Was exercising her tight to liberty and her right to freely associate.
1 4.1.4. Wilbanks, driving a Crump police motor vehicle, pulled behind the van.
4.1.5. Wilbanks then engaged emergency lights.
4.1.6. Tracy stopped the van on the Valero Gas Station lot at 4010 U. S. Highway 64,
l Crump, Tennessee.
4.1.7. Wilbanks stopped Tracy for not displaying a receipt for the payment of a privilege

tax on the back of the Van.

4.1.8. Wilbanks asked Tracy for a driver’s license and registration
l 4.1.9. Tracy did not have a driver’s license.

4.1.10. Plaintiffs did not register the van.

4.1.11. Plaintiffs have no known legal duty to apply for a privilege license on the van.

4.1.12. Plaintiffs have no known legal duty to pay a privilege tax on the van.

l 4.1.13. Tracy explained she was not engaged in any for-profit activity affecting a public

interest for Which a privilege tax Was due.

40f27

-BUJN

U`|

10
11
12
13
14
15
16
17
18

19

20
21
22
23
24

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 5 of 27 Page|D 35

; 4.1.14. Wilbanks stated Tracy has to have a driver’s license and registration.

l 4.1.15. Wilbanks told Ttacy to call someone to pick up the 6 little girls.

4.1.16. About a minute or two later Wilbanks told Tracy he Was going to call DCS to
l get the girls because he doesn’t have time to wait.
4.1.17. Tracy asked for Wilbanks’ supervisor.

4.1.18. Wilbanks stated he was the supervisor.
4.1.19. Ttacy asked for Wilbanks’ to call his superior.

4.1.20. Wilbanks immediately responded that nobody was available.

 

1 4.1.21. Tracy said that Bill Will be there in 15 minutes.
4.1.22. Wilbanks stated if Bill does not have a driver’s license and registration then Bill
can not pick up their daughters and neice.
` 4.1.23. Bill was able to have two friends pick up the girls in two separate automobiles
l for this not privileged help.
4.1.24. Tracy helped put the girls into the automobiles
4.1.25. Tracy secured the van.
4.1.26. Wilbanks handcuffed Ttacy.
4.1.27. Wilbanks placed Tracy into the back to the Crump Police motor vehicle.

l 4.1.28. Tracy was seized, stopped and taken up for traveling without a pass for travel.

4.2. PRoPERTY TAKEN

4.2.1. Warten of Warren’s Towing arrived with his tow truck, a motor vehicle,

4.2.2. Wilbanks ordered Warren to take the van.
4.2.3. Ttacy told both Wilbanks and Warren she does not consent to them taking the

Val'l.

l
l
l 4.2.4. Warren towed the van.

5of27

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 6 of 27 Page|D 36

1 l 4.3. TAKEN To JAIL

2 l 4.3.1. Wilbanks transported Tracy against her Will and over her objection to the Hardin

3 l County jail.

4 l 4.3.2. At the jail, Tracy requested to be taken before a magistrate immediately.

5 ` 4.3.3. Wilbanks laughed at Tracy’s request.

6 ` 4.3.4. Wilbanks told the jail staff that he Was going to charge Tracy with false identifica-

7 l tion.

8 4.3.5. Tracy is not aware of any evidence or incident Whete she used false identification

9 for the purpose of obtaining goods, services or privileges that she was not otherwise
10 entitled to.

11 4.3.6. Tracy asked Wilbanks What was he going to do.

12 4.3.7. Wilbanks told Tracy it was none of her business as he was not talking to her.

13 4.3.8. Tracy stated she has the right to know the nature and cause of the accusations
14 against her.

15 4.3.9. Wilbanks told Tracy that he doesn’t have to tell her anything and that he can
16 bring an action against her for up to 3 years.

17 4.3.10. Tracy was put in a holding cell for approximately 6 hours.

 

18 4.3.11. Tracy was released on her own recognizance without having any communication
19 with a magistrate or judge.
20 ` 4.3.12. Tracy Was not provided any documentation related to the towing of the van.

l

21 l 4.3.13. Tracy was not provided any documentation or information on how to challenge

22 the taking of the van.

23 4.4. "PoLicE HoLD" ON THE VAN (PRioR To HEARING)

24 4.4.1. On May 30, 2017, Plaintiffs went to Warrens Towing to pick up the van.

25 § 4.4.2. Warren said he could not release the van as Wilbanks placed a ‘hold’ on the van.

6of27

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 7 of 27 Page|D 37

1 4.4.3. Tracy requested Warren to provide a copy of any documentation of a "police
2 hold" on the van.

3 4.4.4. Ttacy requested Warren to provide her with a copy of any documentation related
4 to the towing of the van.

5 4.4.5. Warren said he did not have paperwork he could provide.

6 4.4.6. Warren said that maybe Wilbanks had something.

7 4.4.7. Tracy called the City Police Department and requested any documentation regard-

 

8 ing the taking of the van.
9 q 4.4.8. Tracy was told that she would need to talk to Wilbanks.
10 5 4.4.9. On or about May 30, 2017, Wilbanks called Ttacy to tell her that she could only
11 have the van back if she registers it.
12 4.4.10. TCA 5-8-102(b) provides that registration constitutes a privilege tax.
13 4.4.11. Wilbanks also told Tracy that only a licensed driver can pick it up.
14 l 4.4.12. Plaintiffs are not in receipt of any judicial determination that they are liable for

15 the payment of a privilege tax.

16 j 4.5. SAvANNAH TENNESSEE GENERAL SEssloNs CoURTHoUsE

17 l 4.5.1. On June 2, 2017, at supposed arraignment, Tracy moved the court for a prelimi-
18 nary hearing.

19 l 4.5.2. On June 13, 2017, at preliminary hearing, Wilbanks did not appear in court.

20 4.5.3. On June 13, 2017, at preliminary hearing, none of the Defendants appeared in
21 court.

22 4.5.4. Prosecution did not move for a continuance.

23 4.5.5. The General Sessions Judge dismissed all charges With costs taxed to the state.

24 l 4.5.6. Tracy moved the court to release the van.

70f27

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 8 of 27 Page|D 38

1 § 4.5.7. General Sessions Judge Daniel Smith, informed Tracy, that he had “nothing to do
l

2 with that.”

3 4.6. PosT JUDGMENT ATTEMPTS To Pch UP THE VAN

4 § 4.6.1. After the hearing, the Plaintiffs attempted to pick up the van from Wartens Tow-
5 l ing.

6 4.6.2. Bill handed to Warren a copy of the judgment dismissing all charges With costs
7 taxed to the state and signed by ]udge Daniel Smith.

8 4.6.3. Warren said he still can not release the van without Wilbanks' approval.

9 4.6.4. Bill asked if the City Mayor or Chief of Police Would be sufficient.

10 4.6.5. Warren said he "supposed it Would".

11 4.6.6. Bill went to Crump City Hall.

12 § 4.6.7. The City of Crump Secretary said she would give Bill's information to Mayor
13 Spencer.

14 4.6.8. On or about June 14, 2017, Spencer did call Bill.

15 § 4.6.9. Bill informed Spencer of the dismissal of all charges.

16 l 4.6.10. Spencer stated he would call Bill back after he contacts the City’s Attorney.

17 l 4.6.11. On or about June 15, 2017, Spencer called Bill to state that Bill would need to
18 § register the van to get it back.

19 l 4.6.12. On or about June 15 , 2017, Warren called Bill to state that Wilbanks refused to
20 release the hold on the van.

21 4.6.13. Gn june 27, 2017, the Plaintiffs sent by certified mail a copy of the judgment,§
22 proof the van belongs to Bill and a demand letter for the return of the van to the
23 City, Wilbanks and Warten.

24 4.6.14. The ]une 27, 2017, letter included a notice of a $500 per day charge until the

25 van was returned to the Plaintiffs.

 

8of27

OD\]O`)

9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 9 of 27 Page|D 39

l 4.6.15. On July 27, 2017, the Plaintiffs called the City to speak with the Chief of Police,

§ Kelly,

§ 4.6.16. Kelly told Plaintiffs he was aware of the situation.

4.6.17. Kelly stated the others would not be happy that he was talking to the Plaintiffs.

§ 4.6.18. Kelly told Bill if he would register the van then Kelly himself Would take Bill to
pick the van up.

§ 4.6.19. Kelly stated it was seized because it Was on the roads.

§ 4.6.20. Bill asked when was the lawful hearing for the seizure.

4.6.21. Kelly then stated the van was not seized.

4.6.22. Kelly stated again that the van could be picked up if it was registered.

4.6.23. After the phone call with Kelly, the Plaintiffs certified mailed a copy of the June
27th, 2017, mailing to each of the City Alderrnan.

§ 4.6.24. The July 27th, 2017 mailing included an updated bill for $500 per day until the

van was returned to the Plaintiffs.

l 4.6.25. Later on july 27th, 2017, Kelly hand delivered to Bill a copy of Tennessee Code

Statutes and the dismissed tickets made by Wilbanks.

4.7. PLAINTIFFS ATTEMPT To OBTAIN LEGAL BAsIs AND AUTHoRITY FoR TAKING AND
KEEPING THEIR PRoPERTY

4.7.1. On October 3rd, 2017, Plaintiffs submitted their first FOIA request to the City.
4.7.2. The FOIA request asked for all records relating to the taking of the van.

4.7.3. On October 12th, 2017, Plaintiffs received a FOIA response from the City Attor~
ney, Dale Condor ]r., which included a copy of the alleged citations and the judg-
ment that dismissed all charges.

4.7.4. C)n October 23rd, 2017, Plaintiffs submitted a second FOIA request to the City.
§ 4.7.5. The second FOIA request asked for the tow bill, dispatch records, seizure docu-

§ ments, tow-in report, and any written document related to a police hold on the van.

9of27

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

 

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 10 of 27 Page|D 40

4.7.6. On or about October 25th, 2017, Plaintiffs received a FOIA response from the
City attorney, Dale Condor ]r., stating there were no additional documents related

to the van.

4.7.7. The Plaintiffs are not in receipt of any forfeiture or seizure forms being filed by the
Defendants.
4.8. CoLoR oF LA\X/

4.8.1. Plaintiffs did not receive a pre-deprivation notice.

4.8.2. Plaintiffs are not in receipt of the legal basis for the deprivation of the van.

` 4.8.3. Plaintiffs are not in receipt of any warrant, hearing or probable cause determina-

tion or any documentation related to the taking of the van.
4.8.1. There is no Tennessee law providing the authority to " hold " property when there

is no probable cause.

‘ 4.8.2. There is no Tennessee law providing the authority to "hold" property without

some process and procedure due to the Plaintiffs.

4.8.3. There is no Tennessee law providing the authority to " hold " property without an
active court case involving the property that was taken.

4.8.4. The codes that Kelly hand delivered on ]uly 27th, 2017, and stated are the reason
for the taking of property are TCA 55~3-102, TCA 55-3-101, TCA 55-1-103, TCA
55-12-139, TCA 55-1-107, TCA 55-1-116, TCA 55-3-112, TCA 55~3-122.

4.8.5. None of the codes provided allow for the taking of property without due process.

§ 4.8.6. None of the codes reference a procedure called a “ police hold.”

4.8.7. Each of the provided codes are for the privilege of operating a motor vehicle,
4.8.8. Plaintiffs are not in receipt of any legislative or constitutional provision authoriz-

ing the Defendants to act through a procedure called a “police hold.”

10 of 27

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 11 of 27 Page|D 41

1 4.8.9. Plaintiffs are not in receipt of any process or procedure to challenge a “police

2 § hold.”

3 § 4.8.10. Plaintiffs are not in receipt of any facts or circumstances that would constitute
4 § privileged activity.

5 § 4.8.11. Plaintiffs are not in receipt of any alleged facts or circumstances that Would tend
6 to show that Tracy was engaged in for-profit activity affecting a public interest for
7 which a privilege tax was owed.

8 l 4.8.12. There are no pending charges against the Plaintiffs related to the taking of the
9 § van.

10 § 4.8.13. Alcohol was not involved in the taking of the van.

11 § 4.8.14. Drugs were not involved in the taking of the van.

12 § 4.8.15. The Van Was not left unattended.

13 4.8.16. The van was not abandoned.

14 4.8.17. The van was stopped at a location that did not pose any risk or obstruction to
15 § the public.

16 § 4.8.18. The van was stopped at a location that did not impede commerce.

17 l 4.8.19. There is no judicial determination that the Plaintiffs property is an automobile
18 required to pay a privilege tax, ie motor vehicle.

19 § 4.8.20. There is no dispute regarding to who the van belongs.

20 4.8.21. There are no hardships on the Defendants to abide by constitutional require-
21 § ments.

22 § 4.8.22. There are no hardships on the Defendants to apply the law as written.

23 § 4.9. CHIEF JUsTiCE TANEY’s BADGES AND INCIDENTS oF SLAVERY

24 § 4.9.1. Plaintiffs are of the White race.

11 of27

-I>C)J +-4

U'l

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24
25

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 12 of 27 Page|D 42

§ 4.9.2. The positive inclusion of the Thirteenth and Fourteenth Arnendments to the Fed-

eral Constitution is res judicata.
§

§ 4.9.3. Defendants are subjecting Plaintiffs to a deprivation of liberty, specifically to be

§ free from badges and incidents of slavery.

1 4.9.4. Defendants have refused to return property in an attempt to coerce Plaintiffs to
apply for the Master’s revocable permission, evidenced by a the modern day Dred
Scott pass called a driver’s license, to use the public’s toads.

4.9.5. Defendants have refused to return property in an attempt to coerce Plaintiffs to
also apply for a Master’s second revocable permission, evidenced by the Masters
brand affixed to the property know as a license plate, to use the public’s roads.

1 4.9.6. Plaintiffs are under threat to be stopped and seized for traveling without a Mas-
ter’s permission to leave their horne by automobile.

4.9.7. Plaintiffs are threatened with jail for not displaying a pass for travel.

4.9.8. Defendants deny the right of the Plaintiffs to enter the municipality whenever they
please, however they please, singly or in companies, without pass or passpott, and
without obstruction, to sojourn there as long as they please, to go Whete they please
at every hour of the day or night without molestation.

4.9.9. Defendants are subjecting Plaintiffs to strict police regulations, drawing a broad
line of distinction between the free and slave classes.

§ 4.9.10. Defendants are enforcing that all races of the slave class must carry their Mas-

ter’s revocable driver’s license in order to go wherever they please.

4.9.11. Plaintiffs are not free to use the roads that the public has an absolute right to use.

4.10. TRAFFIC Is CoMMERCE

4.10.1. Traffic is Commerce pursuant to TCA 55-50-102(9)(A),(B).

 

4.10.2. Plaintiffs do not use the roads for livelihood or gain.

12 of 27

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 13 of 27 Page|D 43

1 4.10.3. Plaintiffs do not use their property, the van, in interstate, foreign or intrastate

2 § commerce.
3 4.10.4. Defendants have refused to return property in an attempt to coerce Plaintiffs to
4 apply for the revocable privilege of making the public’s roads a place of business,

permission evidenced privilege tax receipt called a driver’s license.

 

6 4.10.5. Defendants have refused to return property in an attempt to coerce Plaintiffs to

7 ; also apply for a second revocable privilege for permission to use the van as an in-
8 § strumentality of commerce on the public roads, permission evidenced by a license
9 plate affixed to the property know as a license plate, to use the public’s roads.

10 § 4.10.6. Registration of an automobile constitutes a privilege tax pursuant to TCA 5-8-
11 § 102(b) and TCA 55-4-101.

12 4.10.7. Privilege taxes are taxes on (privileges) business, occupation, vocation or calling
13 pursuant to TCA 5-8-102(a).

14 § 4.10.8. Plaintiffs are under threat and cannot leave their home without a driver’s license
15 to enjoy their property, the van,

16 4.10.9. Congress has power to regulate Commerce.

17 4.10.10. Congress is regulating the driver’s license.

18 § 4.10.11. Title 6 CFR 37 regulates every aspect of the driver’s license and Identification

19 § Card including surface of the license, scannable technology on the back of the li-
§

20 cense, documents required, application requirements and more.

21 ‘ 4.10.12. Title 6 CFR 37 is the executive implementation of Congress's 49 USC Chapter
22 303.

23 § 4.10.13. The State of Tennessee is participating in the National Driver Register (see TCA
24 55-50-407).

25 § 4.10.14. Pursuant to 49 USC 30303, in order for the State of Tennessee to participate in

13 of 27

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 14 of 27 Page|D 44

1 the NDR, the State must have notified the Secretary of Transportation of its inten-
2 tion to be bound by 49 USC 30304.

3 4.10.15. The Department of Motor Vehicles prior to issuing a regular driver’s license
4 must request from the U.S. Secretary of Transportation, information from the Na-

tional Driver Register pursuant to 49 U.S.C. 30304(e).
4.10.16. Operating a motor vehicle is a privilege requiring payment of privilege taxes for

use of the public’s roads when engaged in some business, occupation, vocation or

the like.

LDOQ\]O`>U'\

4.10.17. An automobile required to pay a privilege tax is a motor vehicle,

 

10 4.10.18. Pursuant to 49 USC 30301(5) "motor vehicle operator's license" means a li-
11 cense issued by a State authorizing an individual to operate a motor vehicle on pub-
12 lic streets, roads, or highways.

13 4.10.19. Privilege taxes are required for the operation of “motor vehicles.”

14 § 4.10.20. Congress is regulating all driver’s licenses, both “commercial and noncommer-
15 § cial.”

16 § 4.10.21. Noncommercial does not mean “not a commerce activity.”

17 4.10.22. Congress is powerless to regulate anything which is not commerce.

18 § 4.10.23. Defendants refuse to return the Plaintiffs property, in spite of the absence of
19 any tax assessment or prompt and meaningful hearing.

20 4.10.24. Plaintiffs are not in receipt of any liability to pay privilege taxes for the use of
21 the roads when no interstate or intrastate commerce is involved.

22 4.10.25. For Plaintiffs to apply for the license and registration and not use it for the busi-

23 ness designated would constitute fraud on the state.

24 4.11. UNDUE BURDEN ON RELIGIOUS FREE EXERCISE

25 4.11.1. Plaintiffs have a religious objection against committing fraud on the state.

14 of 27

LDOZ>\]CDU\-$>C)JNH

i~+-‘>-¢i-\»-\v-*
ULWNHO

16

17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 15 of 27 Page|D 45

§ 4.11.2. Plaintiffs have a religious objection against bearing false Witness to register the
van.

4.11.3. Plaintiffs have a religious objection against bearing false witness to apply for a
driver’s license.

‘ 4.11.4. Plaintiffs would have commit fraud and break more laws of thh, contained in

the first five books of scripture, to complete state license and registration forms in

 

such a way for the forms to not be rejected.

4.11.5. For Plaintiffs to apply for a license and registration and not use it for the busi-
ness designated they Would have to break one or more of the commandments in
scripture.

§ 4.11.6. Plaintiffs would have to willfully, knowingly and intentionally commit perjury

about being engaged in interstate or intrastate commerce in order to apply for and

obtain a drivers license and registration which would cause them to» violate their

truly and sincerely held religious beliefs specifically bearing false witness and covet-
ing.
§ 4.12. DAMAGES
§ 4.12.1. Continuing to this very day the Defendants have not returned the van.
4.12.2. Continuing to this very day the Plaintiffs have not been provided by the Defen-
§ dants any process or procedure to challenge the taking of the van,
§ 4.12.3. Continuing to this very day the Plaintiffs have not been able travel at liberty,
§ 4.12.4. Continuing to this very day the Plaintiffs have not been able to freely associate
§ with anyone without complete dependence on friends or family to help.
§ 4.12.5. Continuing to this very day the Plaintiffs work through conflicts with each other
§ over committing fraud on the State to obtain the “Dred Scott jail pass” known as a

§ driver’s license.

4.12.6. Continuing to this very day the Plaintiffs work through conflicts With each other

15 of 27

LDOD\]O\U'l-I>UJ

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 16 of 27 Page|D 46

over committing fraud on the state to apply for registration and pay the privilege
tax even though they have no intention to put the van to use in a for-profit activity

§ affecting a public interest.
§
§

4.12.7. Continuing to this very day the Plaintiffs work through conflicts with each other

over letting the Defendants successfully coerce the Plaintiffs to engage in intrastate

or interstate commerce and engage in the revocable privilege related to motor vehi-

cle registration and driver’s licenses.

§ 4.12.8. Continuing to this very day the Plaintiff’s must risk threat of harassment, incar-
ceration, adverse possession of property and litigation just to locally buy food and

§ associate With family and friends.

§4.12.9. On November 30th, 2017, Bill’s ex-wife Was moved the Oxford Mississippi
chancery court to restricted Bill’s ability to pick-up his daughters based on the De-

§ fendants’ May 29th, 2017, actions.

§ 4.12.10. Plaintiffs have been deprived of their intangible right of honest government ser-
vices because of the Defendants’ unlawful application of Federal and Tennessee
statutes.

4.12.11. Plaintiffs have been deprived of their intangible right of honest government ser-

§ vices because the Defendants have violated the law in light of clearly established US
and TN Supreme Court decisions.

§ 4.12.12. Continuing to this very day the Plaintiffs live in fear of how thh, the Almighty
of Abraham Isaac and Jacob, would immediately punish and curse Plaintiffs for

knowingly violating his commandments including and not limited to bearing false

witness and committing fraud to do as the Defendants direct.

 

16 of 27

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 17 of 27 Page|D 47

5 . CLAIMS

5.1. CoUNT 1 - VioLATIoN oF THE FoURTH AMENDMENT PRoHiBITIoN AGAINST
UNREAsoNABLE SEIZURES PURSUANT To 42 U.S.C. 1983

5 .1.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully
set forth herein.

§ 5 .1.2. The Fourth Amendment prohibits " unreasonable searches and seizures of property

by the government. "

§ 5 .1.3. A taking of property that may be lawful at its inception may nevertheless violate

the Fourth Amendment if the manner of its execution or its duration unreasonably

infringes the possessory interests protected by the Fourth Amendment.

 

§ 5 .1.4. Plaintiffs have a strong possessory interest in the van as it is necessary to perform
their duties in their daily life.

5 .1.5 . Plaintiffs asserted their possessory interest by communicating with each of the De-
fendant on multiple occasions about returning their property.

5 .1.6. Defendants effected a complete infringement on Plaintiffs possessory interest by
denying Plaintiffs the use of their property for over 1 year and continuing to this
day.

5.1.7. Defendants denied the Plaintiffs the use of their property without any hearing,
trial, warrant or probable cause determination.

5 .1.8. Defendants denied the Plaintiffs the use of their property Without informing them
of how to challenge the taking of their property.

5 .1.9. Defendants told Plaintiffs that they could have their property back if they would
register the van, which is apply for and pay a privilege tax on their property.

5 .1.10. The reason for taking the van was to enforce Dred Scott badges and incidents of

slavery requiring a mere pass for travel.

 

5 .1.11. In the alternative, the reason for the taking of the van was to compel commerce.

17 of 27

dimwa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 18 of 27 Page|D 48

Specifically, the van was taken to force the Plaintiffs to pay a privilege tax on their
property when the property is not put to a use for livelihood or gain.

5.1.12. Even if the Defendants had probable cause for taking the van, all charges in-
volved in the taking of the van were dismissed with costs taxed to the state.

5 .1.13. Following the initial stop on May 29th 2017, Without finding any for-profit ac-
tivity affecting a public interest, it Was unreasonable for Wilbanks to Jail Tracy.

5 .1.14. Following the initial stop on May 29th 2017, without finding any for-profit ac-

tivity affecting a public interest, it was unreasonable for Wilbanks to order Warren

 

to tow and put a “ police hold ” on Bill's property.

5 .1.15 . Following the dismissal of all charges on June 13th 2017, the van had no eviden-

tiary value in any court proceeding.

§ 5 .1.16. Following the dismissal of all charges on June 13th 2017, the Defendants contin-

ued possession of the Plaintiff's property became unreasonable

§ 5 .1.17. Warren is the custodian of the van taken by the Defendants.

5 .1.18. The Defendants Working in concert decide when to release the property.

§ 5 .1.19. The City was noticed via Certified Mail of Plaintiffs right of possession of the
property, the judgment for the dismissal of all charges signed by the General Ses-
sions Judge in Savannah Tennessee, that Plaintiffs were not in receipt of the lawful
basis for the taking of the property and that the property has not been released.

5 .1.20. Defendants knew or should have known that they could not take property when

all charges are dismissed without process and procedure, probable cause determina-

 

tion, warrant or seizure and forfeiture procedure.

§ 5 .1.21. By taking property and refusing to take any action to release the property for
over 1 year after all charges were dismissed, Defendants infringed on Plaintiffs’ rea-
sonable expectation to be free from unreasonable seizures secured by the Fourth

Amendment.

18 of 27

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 19 of 27 Page|D 49

1 § 5 .1.22. As a direct and proximate result of the Defendants taking of the van, Plaintiffs
2 § damages include but are not limited to loss of property continuing to this day, hu-
3 § miliation, marital conflicts, anxiety, emotional distress, missed medical appoint-
4 ments, hardships to get food, unreasonable restraint to find work, and undue bur-
5 den to congregate, to freely associate and to exercise their right to liberty,
§

6 5 .2. COUNT 2 - VIOLATION OF THE FOURTEENTH AND FIFTH

7 AMENDMENT’S PROCEDURAL DUE PROCESS GUARANTEE PURSUANT

8 TO 42 U.S.C. 1983

9 5 .2.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully
10 set forth herein.

11 5 .2.2. There are two steps to a procedural due process analysis: the court must first de-
12 termine there was a deprivation of a protected liberty or property interest, and if so,
13 the Court assesses what process was due.

14 5 .2.3. The Due Process Clause also encompasses a third type of protection, a guarantee

 

15 of fair procedure. The deprivation by state action of a liberty interest is not in itself
16 unconstitutional; what is unconstitutional is the deprivation of such an interest
17 without due process of law. Procedural due process rules are meant to protect per-
18 sons not from the deprivation, but from the mistaken or unjustified deprivation of
19 life, liberty or property.

 

20 5 .2.4. The Fifth Amendment guarantees the right to be free from the taking of property

21 by the government except where such deprivation of property is accomplished by
22 due process of law, including notice of the deprivation and a prompt and meaning-
23 ful opportunity to be heard.

24 5 .2.5 . It can hardly be argued that acting under color of law could implicate due process.
25 5 .2.6. In the context of police taking property, due process requires that police give the

26 § owner of the property written notice at the time of the taking.

19 of 27

h

EGD\]CDU|

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 20 of 27 Page|D 50

1 5 .2.7. In the alternative, even if due process does not require police to provide written
notice at the time of the taking, due process requires written notice be provided
within a timely manner after the initial taking.

5 .2.8. In the alternative, even if due process does not require police to provide Written
notice at the time of the taking, due process requires some form of notice explaining
the grounds and the procedure for challenging the taking of property.

5 .2.9. Additionally, due process requires a prompt and meaningful hearing as to the le-

 

gality of the deprivation.

5.2.10. To determine whether a constitutional violation has occurred, it is necessary to

ask what process the City provided and whether it was constitutionally adequate.

§ 5 .2.11. It would be unreasonable to think after over 1 year it would be possible to pro-

vide a “ prompt and meaningful hearing” as to the legality of the deprivation.

§ 5 .2.12. Defendants knew or should have known that probable cause requires a Judge to
make a probable cause determination as to the legailty before the deprivation or
promptly thereafter.

5 .2.13. Defendants knew or should have known that State law does not allow depriva-
tion of property without process and procedure.

5 .2.14. Defendants knew or should have known that without an ongoing suit, stolen or
abandoned property or alcohol or drugs being involved in the taking of property,
that State law does not allow state actors to "hold" property.

5 .2.15 . Defendants knew or should have known that in order to take and keep property,

when charges were dismissed, requires a " prompt and meaningful hearing ".

 

§ 5.2.16. At no point were Plaintiffs provided with a meaningful opportunity to be heard
as to the lawfulness or legality of the taking of the property.

§ 5 .2.17. Due Process protects the Plaintiffs right to not be coerced except by lawful judi-

§ .
cial power.

20 of 27

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 21 of 27 Page|D 51

§ 5 .2.18. By failing to provide Plaintiffs any notice regarding the proper process for ob-
taining the property, failing to provide written notice of any kind and failing to pro-
vide Plaintiffs with a meaningful opportunity to be heard, the Defendants deprived

them of their Fifth Amendment guarantee of due process of laW.

5 .3. COUNT 3 - 42 U.S.C. 1983 MONELL CLAIM AGAINST DEFENDANT CITY OF
CRUMP

§ 5 .3.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully

 

set forth herein.

5 .3.2. The violations of Plaintiffs constitutionally secured rights by the Defendants were
caused by the policies, customs and ratification of the City as described above.

5 .3.3. Spencer, the Mayor of the City, an official with final decision making authority,
ratified the behavior and conduct of the Defendant Wilbanks, the City Alderman,
Mayor and Chief of Police each were certified mailed notice of the taking of the
property and that all charges were dismissed, sent FOIA requests requesting the le-
gality of the taking and were noticed that there were no pending charges. Each of
the Alderman, Mayor and Chief of Police ratified the illegal action of taking prop-
erty without due process of law and misapplying the law as it is written.

5 .3.4. The existence of a custom of tolerance and acquiescence to federally secured rights
violations occurred by the City ratifying the actions of Warren and Wilbanks.

5.3.5. Moreover, Spencer and the Alderman of the Cityallowed the continued “police
hold” of the Plaintiffs property and ratified the Defendants taking property without
a probable cause determination, without a lawful hearing, without trial, without a
warrant, without a notice of the lawful basis and without providing the Plaintiffs

any documentation related to the taking of their property nor how to challenge the

 

taking of their property. The City knew all charges were dismissed and knew or

21 of 27

ldme

U'|

10

11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 22 of 27 Page|D 52

 

should have known that there was no judicial determination that the Plaintiffs

property was subject to the payment of a privilege tax.

§ 5 .3.6. The City failed to inquire into whether the Plaintiffs’ property was in fact subject

to privilege taxation, and instead ratified the Defendants acting as accusers, judge,
jury, and executioner to compel taxation on the plaintiffs Without even attempting
to get any sort of judicial determination of liability or probable cause.
5 .3.7. The City refused to act to remedy the Plaintiffs damages and refused to correct the
actions of the other Defendants. Instead the City approved the Defendants actions.
5 .3.8. The City’s ratification and acceptance of the Defendants actions continues to this
day.

5 .4. COUNT 4 - CONSPIRACY AGAINST RIGHTS TO LIBERTY PURSUANT TO 42
U.S.C 1983

5 .4.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully

set forth herein.

§ 5 .4.2. The individual Defendants reached an agreement among themselves to not return

Plaintiffs property by continuing something called a “police hold” on the Plaintiffs
property.

5 .4.3. Defendants agreed to not allow for the release of the property without the prop-
erty having paid the privilege tax and a licensed driver must pick it up. Moreover,
the Individual Defendants acted in concert to prevent the Plaintiff from being in-
formed of the lawful basis for the taking of their property and how to challenge the
taking of their property.

5 .4.4. Each Defendant furthered the conspiracy to violate Plaintiffs constitutionally se-
cured rights by willfully and deliberately failing to provide a lawful hearing and fail-
ing to obtain a warrant for the taking of the property, thereby depriving the Plain-

tiffs the opportunity to be heard.

22 of 27

Ul-BDJNl-\

LDOJ

10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 23 of 27 Page|D 53

§ 5 .4.5 . The individual Defendants worked in concert to accomplish an unlawful purpose
l by unlawful means. The purpose is to obtain an advantage of putting the Plaintiffs
in a status of servitude or compelled commerce by not returning the van to the
Plaintiffs and not providing any due process and procedures to challenge the taking.
5 .4.6. In furtherance of the conspiracy, Warren and Wilbanks committed overt acts and
§ was otherwise willful participants in joint unlawful activity.
§ 5.4.7. As a direct and proximate result of the Defendants overt acts, the Plaintiffs in-
§ curred injuries, including but not limited to, loss of normal interactions with soci-
ety, humiliation, fear, pain, loss of property, Tracy was jailed, loss of half of their
time with their daughters and on going emotional distress.
§ 5 .4.8. The misconduct described above in the Count Was taken with malice, willfulness
and reckless disregard to the Plaintiffs rights. Specifically, each defendent were noti-
fied of the taking of property, charges dismissed costs taxed to the state, Defendants
were requested to provide the lawful basis for the taking and notified that the prop~

erty belongs to Bill and Defendants continued to " hold " the property, knowing that

probable cause did not exist.

§ 5 .5 . COUNT 5 - VIOLATION OF THE THIRTEENTH AMENDMENT ABOLITION
§ OF INVOLUNTARY SERVITUDE

5 .5 .1. Plaintiffs repeat and re~alleges paragraphs 4.1.1 through 4.12.12 above as if fully
§ set forth herein.

5.5.2. Plaintiffs allege that because the registration constitutes a privilege tax and the
§ drivers license (a tax receipt for a privilege) is required to merely use the roads, that

the Plaintiffs having property taken and Tracy jailed is either a result of Defendants

 

attempting to compel commerce or resurrecting the Dred Scott decision and apply-
ing badges and incidents of slavery to all races "equally" and not just the "slave

races " as Chief Justice Taney put it.

23 of 27

,_A

J>~DJN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 24 of 27 Page|D 54

j . . . .
§ 5 .5 .3. Use of the roads when no interstate or intrastate commerce is involved yet demand

a license using slight changes in terms is to apply descriptions from Dred Scott of
the badges and incidents of slavery. Blatant discrimination by unconstitutional ap-
plication of revenue tax on commerce against men and Women using the roads not
involved in a privilege is to treat them as an inferior class, and to subject them to
strict police regulations, drawing a broad line of distinction between the citizen and
the slave races and is also a provision by which any negro, Indian, or mulatto ser-
vant who was found wandering out of the town or place to which he belonged
without a written pass such as is therein described was made liable to be seized by
anyone, and taken before the next authority to be examined and delivered up to
pay the charge which had accrued thereby. And ..... provides that if any free negro
shall travel without such pass, and shall be stopped, seized, or taken up, he shall

pay all charges arising thereby.

5 .5 .4. Involuntary servitude involves a condition of having some of the incidents of slav-

ery.

5 .5 .5 . Defendants, under the guise of public safety via the police power are requiring a li-

cense to engage in a " privilege " regulated by Congress and attempting to compel
the plaintiffs to engage in for-profit activity affecting a public interest against their
will and without just compensation therefore ignoring the Thirteenth Amendments

prohibition against involuntary servitude and slavery.

5 .5 .6. The Thirteenth amendment abolished involuntary servitude and slavery.

5.5.7. Defendants have completely disregarded the thirteenth amendments prohibition

against involuntary servitude and slavery.

24 of 27

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 25 of 27 Page|D 55

5 .6. CGUNT 6 - VIOLATION OF THE FIFTH AND THIRTEENTH AMENDMENT
TO COMPEL COMMERCE WITH OUT JUST COMPENSATION

5.6.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully

-l>wl\)+-\

set forth herein.
5 5 .6.2. Defendants on May 29th 2017 took property from the plaintiffs in order to com-
6 pel plaintiffs to put their property to use as an instrumentality of commerce and to
7 pay two privilege taxes, specifically registration and a drivers license.
8 5 .6.3. Defendants are attempting to coerce Plaintiffs into getting permission to use the
9 ` roads for interstate or intrastate commerce, specifically by attempting to compel the
10 payment of a privilege tax on property that is put to use for livlihood or gain.
11 5 .6.4. Plaintiffs Were not engaged in any for-profit activity affecting a public interest and
12 were not using the roads as a place of business, occupation, vocation or the like.
13 5 .6.5 . Plaintiffs were not engaged in any activity for which a privilege tax could have
14 been owed.

15 5 .6.6. The Defendants, through a custom and habit called a 'police hold', refuse to re-

 

16 § lease Plaintiffs' property without two conditions being completed, which requires
17 § that Plaintiffs pay a privilege tax on their property and Plaintiffs successfully apply
18 for and obtain a ‘driver’s license’.

19 § 5 .6.7. As a result of the Plaintiffs failure to carry badges and incidents of slavery or en-

20 § gage in interstate or intrastate commerce, Plaintiffs property Was taken and to this
21 day has not been returned, Tracy was jailed and other damages have accrued.

22 5 .7. COUNT 7 - VIOLATION OF THE FIRST AMENDMENT PROTECTION TO
23 FREE EXERCISE GF RELIGION

24 § 5 .7.1. Plaintiffs repeat and re-alleges paragraphs 4.1.1 through 4.12.12 above as if fully
25 § set forth herein.

26 5 .7.2. Defendants to this day have refused to return Plaintiffs property even after all pos-

25 of 27

-I>DJ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 1:18-cV-01227-STA-egb Document 5 Filed 02/11/19 Page 26 of 27 Page|D 56

sible probable cause and all 4 alleged charges against Tracy, had been dismissed
with costs taxed to the state.

5 .7.3. The Defendants are requiring Plaintiffs to commit fraud on the state, commit per-
jury, bear false witness, and covet revocable privileges in violation of Plaintiffs sin-
cerely held religious beliefs and training.

5 .7.4. The Defendants violating clearly established the law and enforcing privilege tax

 

laws on all people regardless of whether their activity is privileged, imposes a sub-
stantial burden on Plaintiffs free exercise of religion by attempting to coerce them to
go against the Almighty and choose between committing fraud on the State by tak-
ing out a license and not using it for the business designated or paying substantial
penalties to the government and face jail time.

§ 5 .7.5 . The license furthers no compelling governmental interest by compelling the use of
a social security number when Plaintiffs are religiously barred from the benefit pro-

§ gram which is voluntary.

§ 5 .7.6. The license furthers no compelling governmental interest by compelling Plaintiffs

§ to violate scripture and commit fraud on the state.

§ 5.7.7. Plaintiffs exercise of religion has been prohibited by the Defendants by way of

§ threat of incarceration, actual incarceration, actual property loss, threat of property
loss for using the roads to travel to religious services, traveling for holy days, minis-
tering the word, traveling to help the needy or traveling to help widows and or-
phans.

§ 5 .7.8. Plaintiffs payment of a privilege tax does not reduce any risk to the public and are

§ not due because privilege taxes are taxes on businesses, occupations, vocations and
callings.

§ 5 .7.9. Plaintiffs should not be required to obtain licenses for some privilege when there is

§ no privileged activity.

26 of 27

LDCD\]O\U'|-B

Case 1:18-cV-Ol227-STA-egb Document 5 Filed 02/11/19 Page 27 of 27 Page|D 57

§ 5 .7.10. The least restrictive alternative would be for the Defendants to apply the law as

written in black letter law and to obey controlling court decisions from the United

States Supreme Court.

6. CONCLUSION
Wherefore, Plaintiffs, move this court for a judgment against each of the Defendants
jointly and severely for compensatory damages in the amount of $300,000 and $5 00 per
§day for each day the property was taken and further moves this court for judgment
§against each of the Defendants jointly and severely for punitive double damages plus the

§cost of this action and such other non monetary relief the court deems just and equatable.

ZMO?//f/i

Tracy Arnold
email: tracy@arnoldnet. org

telephone: (423) 529- 4335

/§FM 1//‘/!‘?

Bill Arnold
1400 Harris Road Adamsville Tennessee 38310

email: bill@arnoldnet.org
telephone: (423)529-4323

 

Witnesses

 

 

§ " ...... (A)t the mouth of two witnesses, or at the mouth of three witnesses, shall the

§ matter be established " Deuteronomy 19:1
§

27 of 27

